 

Exhibit 10.6

Non-Competition, Non-Solicitation and Confidentiality Agreement

You have been granted a Contingent Stock Performance Award and a Non-Qualified
Stock Option Grant, (collectively, the “Award”) subject to the terms of the
Company’s Restated 2003 Stock Incentive Performance Plan (the “Plan”) and
Contingent Stock Performance Award Agreement and Stock Option Agreement for
Employees between you and the Company.  As the Award states, to be entitled to
any payment under the Award, you must accept the Award and agree to comply with
the terms and conditions of this Agreement.


1.      CONFIDENTIALITY. 

You acknowledge that you have access to Confidential Information (as defined
below) and that such Confidential Information is the property of Hasbro, Inc.
(the “Company” or “Hasbro”), its Subsidiaries, and/or its or their licensors,
suppliers or customers.  You agree specifically as follows, whether during your
employment or following the termination thereof:


(A)    YOU WILL ALWAYS PRESERVE AS CONFIDENTIAL ALL CONFIDENTIAL INFORMATION,
AND WILL NEVER USE IT FOR YOUR OWN BENEFIT OR FOR THE BENEFIT OF OTHERS.


(B)   YOU WILL NOT DISCLOSE, DIVULGE, OR COMMUNICATE CONFIDENTIAL INFORMATION TO
ANY UNAUTHORIZED PERSON, BUSINESS OR CORPORATION DURING OR AFTER THE TERMINATION
OF YOUR EMPLOYMENT WITH THE COMPANY.  YOU WILL USE YOUR BEST EFFORTS AND
EXERCISE DUE DILIGENCE TO PROTECT, TO NOT DISCLOSE AND TO KEEP AS CONFIDENTIAL
ALL CONFIDENTIAL INFORMATION.


(C)    YOU WILL ABIDE BY ALL APPLICABLE COMPANY WRITTEN POLICIES AND PROCEDURES
REGARDING DATA OR INFORMATION SECURITY.


(D)   UPON THE EARLIER OF REQUEST OR TERMINATION OF EMPLOYMENT, YOU AGREE TO
RETURN TO THE COMPANY, OR IF SO DIRECTED BY THE COMPANY, DESTROY ANY AND ALL
COPIES OF MATERIALS IN YOUR POSSESSION CONTAINING CONFIDENTIAL INFORMATION.

Confidential Information includes any information you learn in connection with
your work at Hasbro which is not generally known to the general public. 
Confidential Information shall not include any information which is previously
known to you without an obligation of confidence or is publicly disclosed either
prior to or subsequent to your receipt of such information without breach of
this Agreement, or is rightfully received by you from a third-party without
obligation of confidence and other than in relation to your employment with the
Company.


2.      NON-COMPETITION/NON-SOLICITATION. 


(A)    IN CONSIDERATION OF THE AWARD, YOU AGREE THAT WHILE EMPLOYED BY HASBRO
(INCLUDING ANY OF ITS AFFILIATES) AND FOR A PERIOD OF ONE (1) YEAR AFTER YOUR
DATE OF TERMINATION (AS DEFINED BELOW) (INCLUDING ANY OF ITS AFFILIATES), YOU
WILL NOT, IN THE GEOGRAPHICAL AREA IN WHICH HASBRO OR ANY OF ITS AFFILIATES DOES
BUSINESS OR HAS DONE BUSINESS, ENGAGE IN ANY BUSINESS OR ENTERPRISE THAT WOULD
BE COMPETITIVE WITH ANY BUSINESS OF HASBRO IN EXISTENCE AS OF THE DATE OF
TERMINATION.  THIS OBLIGATION SHALL PRECLUDE ANY SUCH INVOLVEMENT, WHETHER ON A
DIRECT OR INDIRECT BASIS, AND WHETHER AS AN OWNER, PARTNER, OFFICER, DIRECTOR,
EMPLOYEE, CONSULTANT, INVESTOR, LENDER OR OTHERWISE, EXCEPT AS THE HOLDER OF NOT
MORE THAN 1% OF THE OUTSTANDING STOCK OF A PUBLICLY HELD COMPANY. 


 

 

--------------------------------------------------------------------------------

 


(B)   THE GEOGRAPHIC AREA TO WHICH THE RESTRICTIONS OF SECTION 2 (A) SHALL APPLY
SHALL BE LIMITED TO THE GEOGRAPHIC AREA IN WHICH THE COMPANY DOES BUSINESS, HAS
DONE BUSINESS, OR PLANS TO DO BUSINESS AS OF YOUR DATE OF TERMINATION.


(C)    YOU AGREE THAT WHILE EMPLOYED BY THE COMPANY AND FOR A PERIOD OF ONE (1)
YEAR AFTER YOUR DATE OF TERMINATION, YOU SHALL NOT DIRECTLY OR INDIRECTLY
SOLICIT, INDUCE OR ATTEMPT TO INDUCE (OTHER THAN A GENERAL SOLICITATION NOT
DIRECTED AT THE EMPLOYEES OF THE COMPANY) EITHER ALONE OR IN ASSOCIATION WITH
OTHERS, ANY EMPLOYEE OR INDEPENDENT CONTRACTOR OF THE COMPANY TO TERMINATE HIS
OR HER EMPLOYMENT OR HIS, HER OR ITS RELATIONSHIP WITH THE COMPANY OR IN ANY WAY
ASSIST OR ENABLE ANOTHER PERSON OR ENTITY, DIRECTLY OR INDIRECTLY, TO SOLICIT,
INDUCE OR ATTEMPT TO INDUCE ANY INDIVIDUAL, EMPLOYEE OR INDEPENDENT CONTRACTOR
OF THE COMPANY TO TERMINATE HIS/HER EMPLOYMENT OR HIS, HER OR ITS RELATIONSHIP
WITH THE COMPANY.


(D)   YOU AGREE THAT WHILE EMPLOYED BY THE COMPANY AND FOR A PERIOD OF ONE (1)
YEAR AFTER YOUR DATE OF TERMINATION, YOU SHALL NOT, DIRECTLY OR INDIRECTLY,
ACTING ALONE OR IN ASSOCIATION WITH OTHERS, SOLICIT, DIVERT OR TAKE AWAY OR
ATTEMPT TO SOLICIT, DIVERT OR TAKE AWAY, THE BUSINESS OF ANY CURRENT OR
PROSPECTIVE CUSTOMERS, ACCOUNTS OR BUSINESS PARTNERS THAT WERE CONTACTED,
SOLICITED OR SERVED BY THE COMPANY WHILE YOU WERE EMPLOYED BY THE COMPANY.


(E)    YOU ACKNOWLEDGE THAT THE RESTRICTIONS SET FORTH IN THIS SECTION 2 ARE
NECESSARY FOR THE PROTECTION OF THE BUSINESS AND GOODWILL OF THE COMPANY AND ITS
SUBSIDIARIES AND ARE MATERIAL AND INTEGRAL TO THE AWARD.  YOU FURTHER
ACKNOWLEDGE THAT THE RESTRICTIONS CONTAINED HEREIN ARE REASONABLE FOR THE
PROTECTION OF THE BUSINESS AND GOOD WILL OF THE COMPANY AND ITS SUBSIDIARIES. 
YOU AGREE THAT ANY BREACH, OR THREATENED BREACH, OF THIS AGREEMENT IS LIKELY TO
CAUSE THE COMPANY SUBSTANTIAL AND IRREVOCABLE HARM.  IN THE EVENT OF ANY BREACH
OR THREATENED BREACH, YOU AGREE THAT THE COMPANY, IN ADDITION TO SUCH OTHER
REMEDIES WHICH MAY BE AVAILABLE, SHALL BE ENTITLED TO SPECIFIC PERFORMANCE AND
OTHER INJUNCTIVE RELIEF WITHOUT POSTING A BOND OR OTHER SECURITY.  YOU ALSO
WAIVE THE ADEQUACY OF A REMEDY AT LAW AS A DEFENSE TO SUCH RELIEF.


(F)    YOU AGREE THAT IF YOU VIOLATE ANY OF THE PROVISIONS OF THIS SECTION 2,
YOU SHALL CONTINUE TO BE BOUND BY THE RESTRICTIONS SET FORTH HEREIN UNTIL A
PERIOD OF ONE (1) YEAR HAS EXPIRED WITHOUT ANY VIOLATION OF THIS SECTION 2.  YOU
FURTHER AGREE THAT IN THE EVENT YOU VIOLATE ANY OF THE PROVISIONS OF THIS
SECTION 2, AND YOU ARE RECEIVING ANY SEVERANCE PAY OR BENEFITS FROM THE COMPANY,
THE COMPANY SHALL HAVE NO OBLIGATION TO CONTINUE PAYING OR PROVIDING TO YOU ANY
SUCH SEVERANCE PAY OR BENEFITS AND MAY RECOVER FROM YOU THE SEVERANCE PAY AND
BENEFITS YOU PREVIOUSLY RECEIVED. 


(G)   IF ANY RESTRICTION SET FORTH IN THIS SECTION 2 IS FOUND BY ANY COURT OF
COMPETENT JURISDICTION TO BE UNENFORCEABLE BECAUSE IT EXTENDS FOR TOO LONG A
PERIOD OF TIME OR OVER TOO GREAT A RANGE OF ACTIVITIES OR IN TOO BROAD A
GEOGRAPHIC AREA, IT SHALL BE INTERPRETED TO EXTEND ONLY OVER THE MAXIMUM PERIOD
OF TIME, RANGE OF ACTIVITIES OR GEOGRAPHIC AREA AS TO WHICH IT MAY BE
ENFORCEABLE.


 

 

--------------------------------------------------------------------------------

 


3.      DATE OF TERMINATION.

Your “Date of Termination” shall be the first day after you are not employed by
the Company or any entities directly or indirectly controlled by the Company (a
“Subsidiary” or “Subsidiaries”), regardless of the reason for the termination of
your employment; provided that your employment shall not be considered
terminated by reason of your transfer between the Company and a Subsidiary or
between two Subsidiaries; and further provided that your employment shall not be
considered terminated while you are on an approved leave of absence from the
Company or a Subsidiary.


4.      DISCLOSURE OF THIS AGREEMENT. 

You hereby authorize the Company to notify others, including but not limited to
customers of the Company and any of your future employers or prospective
business associates, of the terms and existence of this Agreement and your
continuing obligations to the Company hereunder.


5.      NOT EMPLOYMENT CONTRACT. 

You acknowledge that this Agreement does not constitute a contract of employment
for any period of time and does not modify the at-will nature of your employment
with the Company, pursuant to which both the Company and you may terminate the
employment relationship at any time, for any or no reason, with or without
notice.


6.      ENTIRE AGREEMENT.

This Agreement contains the entire Agreement and understanding of the parties
hereto with respect to your obligations undertaken in consideration of the Award
and does not supersede, but is in addition to, any obligations arising under any
other agreements between you and the Company.  You agree that any change or
changes in your duties, salary or compensation after the signing of this
Agreement shall not affect the validity or scope of this Agreement.


7.      AMENDMENT. 

This Agreement may be amended only by written agreement of you and the Company.


8.      SUCCESSORS AND ASSIGNS.

This Agreement shall be binding upon and inure to the benefit of both parties
and their respective successors and assigns, including any corporation with
which, or into which, the Company may be merged or by which it may be acquired
or which may succeed to the Company’s assets or business, provided, however,
that your obligations are personal and shall not be assigned by you.  You
expressly consent to be bound by the provisions of this Agreement for the
benefit of the Company and/or its Subsidiaries to which you may be transferred
without the necessity that this Agreement be re-signed at the time of such
transfer. 


9.      SEVERABILITV. 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
and each other provision of this Agreement shall be severable and enforceable to
the full extent permitted by law.  Any court determining the unenforceability of
any provision shall have the power to reduce the scope or duration of such
provision to render such provision enforceable.


 

 

--------------------------------------------------------------------------------

 


10.  WAIVERS.   

No delay or omission by the Company in exercising any right under this Agreement
will operate as a waiver of that or any other right.  A waiver or consent given
by the Company on any one occasion is effective only in that instance and will
not be construed as a bar to the enforcement of or waiver of any right on any
other occasion.


11.  CHOICE OF LAW AND JURISDICTION.

This Agreement shall be construed in accordance with the laws of the State of
Rhode Island (without reference to the conflicts of laws provisions thereof). 
Any action, suit, or other legal proceeding which is commenced to resolve any
matter arising under or relating to any provision of this Agreement shall be
commenced only in a court of the State of Rhode Island (or, if appropriate, a
federal court located within the State of Rhode Island), and the Company and you
each consent to the jurisdiction of such a court.  The Company and you each
hereby irrevocably waive any right to a trial by jury in any action, suit or
other legal proceeding arising under or relating to any provision of this
Agreement.


12.  CAPTIONS. 

The captions of the sections of this Agreement are for convenience of reference
only and in no way define, limit or affect the scope or substance of any section
of this Agreement.

 

--------------------------------------------------------------------------------

 

THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

HASBRO, INC.

Date: ______________________

By:____________________________

 

 

EMPLOYEE

Date:_______________________

_______________________________

Print Name

 

_______________________________

  Signature

 

 

 

--------------------------------------------------------------------------------